                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

MAKESHIA STONE,                                      )
                                                     )
                       Plaintiff,                    )
                                                     )     Case No.
vs.                                                  )
                                                     )
WAL-MART                                             )
                                                     )
                       Defendant.                    )

                                    NOTICE OF REMOVAL

       COMES NOW Defendant Wal-Mart, with full reservation of all defenses, objections and

denials, including but not limited to service, jurisdiction, venue, and statute of limitations, and

hereby removes the above-captioned matter from the Circuit Court of Buchanan County, Missouri,

to the United States District Court for the Western District of Missouri, pursuant to 28 U.S.C. §§

1332, 1441, and 1446. In support thereof, Defendant states the following:

       I.      PROCEDURAL REQUIREMENTS

       1.      Plaintiff Makeshia Stone filed the instant lawsuit against Defendant Wal-Mart, in

the Circuit Court of Buchanan County, Missouri, Case No. 20BU-CV02192, on June 25, 2020.

       2.      Defendant was served with the Petition for Damages on July 8, 2020. Defendant

has not yet answered Plaintiff’s Petition.

       3.      As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

Circuit Court of Buchanan County, Missouri, are attached hereto as Exhibit A.

       4.      This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the District Court of Buchanan County,

Missouri, where Plaintiff’s Petition is currently pending. See 28 U.S.C. § 96.

       5.      Without waiving any objection to service, this Notice of Removal is timely filed


            Case 5:20-cv-06108-LMC Document 1 Filed 07/28/20 Page 1 of 4
pursuant to 28 U.S.C. § 1446(b) because the same has been filed within thirty (30) days of service

on Defendant.

        6.       Pursuant to 28 U.S.C. § 1446(d), Defendant will file written notice of this removal

with the Clerk of the Circuit Court of Buchanan County, Missouri, where Plaintiff’s Petition is

currently pending. A copy of the notice is attached hereto as Exhibit B. A copy of this Notice of

Removal and the written notice of the Notice of Filing Notice of Removal have been served upon

Plaintiff.

        II.      DIVERSITY OF CITIZENSHIP

        7.       Upon information and belief, Plaintiff is a citizen of Missouri. See Exhibit A,

Plaintiff’s Petition, ¶ 1.

        8.       Walmart, Inc., is a Delaware corporation with its principal place of business in

Bentonville, Arkansas. Thus, this Defendant is a citizen of Delaware and Arkansas.

        9.       As Plaintiff is a citizen of Missouri and Defendant is a citizen of Delaware and

Arkansas, diversity of citizenship exists.

        III.     AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

        10.      Plaintiff has alleged she has suffered “severe injuries” including, but not limited to

low back pain with radiculopathy, lumbar degenerative disc disease, bilateral shoulder pain,

chronic neck pain, numbness and tingling in bilateral hands, cervicalgia, neuritis, neuralgia,

fibromyalgia, anxiety, depression, PTSD, pain in lower left leg with numbness, loss of personal

time, diminution of her ability to enjoy her customary way of life as she did prior to said injuries,

and daily living activities. See Exhibit A, Plaintiff’s Petition, ¶ 8. Plaintiff is claiming that her

injuries are “expected to be permanent and progressive in nature.” See Exhibit A, Plaintiff’s

Petition, ¶ 9. Plaintiff is alleging damages for past and future medical treatment. See Exhibit A,



                                                   2

              Case 5:20-cv-06108-LMC Document 1 Filed 07/28/20 Page 2 of 4
Plaintiff’s Petition, ¶ 10. In addition, prior to filing suit, Plaintiff made a demand upon defendant

in excess of $75,000 for the resolution of this matter.

       11.     Where a plaintiff alleges no specific amount of damages or an amount under the

jurisdictional minimum, the removing party “must prove by a preponderance of the evidence that

the amount in controversy exceeds $75,000.” Drobnak v. Andersen Corp., 561 F.3d 778, 786 (8th

Cir. 2009). To satisfy the preponderance of the evidence standard, the party seeking removal must

offer “some specific facts or evidence demonstrating that the jurisdictional amount has been met.”

Hill v. Ford Motor Co., 324 F. Supp. 2d 1028, 1036 (E.D. Mo. 2004). Such facts can include

“plaintiff's representations,” or an “extensive list of serious and disabling injuries.” Miller v. CEVA

Logistics, 2008 U.S. Dist. LEXIS 2116 (W.D. Mo. 2008).

       12.     Here, Plaintiff has alleged she has suffered numerous medical conditions, that may

be permanent. She is claiming both past and future medical expenses and has made a demand

upon defendant in excess of $75,000.

       13.     Although Defendant denies liability, based upon Plaintiff’s allegations in the

Petition, the amount in controversy exceeds $75,000.00, exclusive of interest and costs. See 28

U.S.C. §1332(a).

       WHEREFORE, based on the above and foregoing, Defendant Wal-Mart removes this

action from the Circuit Court of Buchanan County, Missouri, to this Court pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446.

                                                       Respectfully submitted,

                                                        /s/   Tracy M. Hayes
                                                       Bradley S. Russell          MO #39392
                                                       Tracy M. Hayes              MO #58555
                                                       SANDERS WARREN & RUSSELL LLP
                                                       40 Corporate Woods
                                                       9401 Indian Creek Parkway, Suite 1250

                                                  3

          Case 5:20-cv-06108-LMC Document 1 Filed 07/28/20 Page 3 of 4
                                                     Overland Park, KS 66210
                                                     Phone: 913.234.6100
                                                     Fax: 913.234.6199
                                                     b.russell@swrllp.com
                                                     t.hayes@swrllp.com
                                                     ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of July, 2020, the foregoing was filed with the Clerk
of the Court using the CM/ECF system, which will send notice of electronic filing to all counsel
of record:

Jay M. Allison
TIEMAN, SPENCER, & HICKS
702 Felix Street
St. Joseph, MO 64501
Phone: 816.279.3000
Fax: 816.279.3066
ATTORNEYS FOR PLAINTIFF



                                                     /s/    Tracy M. Hayes
                                                     Attorney




                                                4

          Case 5:20-cv-06108-LMC Document 1 Filed 07/28/20 Page 4 of 4
